DETAILED CORRESPONDENCE

This is a Supplemental Final that replaces the Final mailed on March 23, 2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed under the Full First Action Interview Pilot Program.  Applicant requested the Office to enter the previously filed proposed amendment and/or arguments as a reply under 37 CFR 1.111 to address every rejection, objection and requirement set forth in the Pre-Interview Communication, waiving a First Action Interview Office Action, if the proposed amendment and/or arguments comply with the requirements of 37 CFR 1.121 and 37 CFR 1.111(b)-(c).   The amendment was filed on January 14, 2021.  The Interview summary filed Feb 24, 2021 request the entry of the proposed amendment.   The examiner agreed to enter the proposed amendment as the reply under 37 CFR 1.111 to the Pre-Interview Communication and the examiner annotated the proposed amendment (e.g., “OK to enter”) on the first page of the proposed amendment, and provided a statement in the Interview Summary (e.g., “Applicant requested to enter the proposed amendment as a reply under 37 CFR 1.111 to the Pre-Interview Communication, waiving the First Action Interview Office Action”). 

This action is in response to the papers filed January 14, 2021.  Currently, claims 1-12, 17-19 are pending.   
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
	

Drawings
The drawings are acceptable. 

Numbering of Claims 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 17-19 are not consecutively numbered. Misnumbered claims 17-19 been renumbered 13-15.  

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A)  Claim 4 is directed to detecting the presence or absence of the HLA allele HLA-DQB1*02:01 however Claim 1 from which Claim 4 depends appears to require the absence is detected.  It is unclear how Claim the claim may permit detecting the presence of the allele.  Claim 12 is similarly indefinite. Clarification and correction is requested. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamze et al. (Frontiers in Immunology, Vol. 8, Article 500, May 2017) in view of Frayne (T cell epitope identification in Remicade and Humira using the REVEAL Immunogenicity System, Feb 2012).  
Hamze teaches characterizing epitopes of infliximab to anticipate immunogenicity of therapeutic antibodies (abstract).  Hamze teaches identifying T cell epitopes that exhibited a good affinity for HLA molecules.  Hamze teaches the data provides predictive value of evaluating HLA that prevent immunogenicity of therapeutic antibodies (abstract).  Hamze teaches infliximab (Ifx) is known to elicit specific antidrug antibodies associated with reduced clinical efficacy (page 2, col. 1).  
Hamze does not specifically teach analysis of DQB1 alleles for binding. 
However Frayne teaches analysis of function T-cell epitopes.  Frayne teaches five donors and analysis of peptide 32 from remicade.  The results illustrate DQB1*02:01 has no binding to MHC (slide 13).  Frayne teaches remicade/infliximab is a treatment for RA, Crohn’s disease, UC, ankylosing spondylitis (slide 2).  
Therefore, it would have been prima facie obvious to have administered infliximab (remicade) to subjects who did not have DQB1*02:01.  Hamze teaches epitopes of infliximab/remicade may be used to anticipate immunogenicity of therapeutic antibodies and select treatments.  Frayne specifically teaches the *02:01 allele of DQB1 does not have any binding and would not be a good candidates for Remicade treatment.  

 Claims 3-5, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamze et al. (Frontiers in Immunology, Vol. 8, Article 500, May 2017) in view of Frayne (T cell epitope identification in Remicade and Humira using the REVEAL Immunogenicity System, Feb 2012) as applied to Claims 1-2, 9 above and further in view of Liu et al. (PLOS ONE, April 3, 2018, pages 1-10, “Identification of HLA-DRB1 association to adalimumab immunogenicity).
Hamze nor Frayne specifically teach how the genetic variation of HLA allele HLEA-DQB1 is analyzed.  
However, Liu teaches HLA typing was performed using next-generation sequencing (see page 3). 
Therefore, it would have been prima facie obvious at the time the invention was made to have analyzed the HLA typing using next generation (NGS) sequencing technology.  Neither Hamze nor Frayne specifically teach how to analyze HLA type, however Liu teaches NGS provided a high resolution HLA sequence based typing.  Thus, performing NGS to determine the type would have been obvious.  


Claims 6-8, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamze et al. (Frontiers in Immunology, Vol. 8, Article 500, May 2017) in view of Frayne (T cell epitope identification in Remicade and Humira using the REVEAL Immunogenicity System, Feb 2012) as applied to Claims 1-2, 9 above in view of Stern et al. (The J. of Rheumatology, Vol. 31, No. 8, 2004, pages 1538-1545).  
Hamze nor Frayne specifically teach the dose at which infliximab was administered.  
Stern teaches infliximab is an effective anti=tumor necrosis factor agent widely used in the treatment of RA.  Stern teaches the dose is recommended at 3mg/kg to up to 10mg/kg (abstract).  Stern teaches the average dose is 5mg/kg.  
	Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have administered infliximab at a dose of about 5mg/kg to patients who are identified as responsive.  Stern teaches that the average dose is 5/mg/kg but some patients were prescribed up to 10mg/kg.  Thus, it is possible to optimize the dose between 5-10mg/kg to obtain safe and good results.  

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 31, 2021